PER CURIAM.
Each of the defendants named, having been found guilty of a felony by a jury, appeals.①
The sole contention in each appeal is that under the Constitution of the United States the defendant was entitled to have the jury instructed that to find him guilty the jurors must unanimously agree as to his guilt. This issue has been decided contra to the defendants’ contention in State v. Gann, 254 Or 549, 463 P2d 570, handed down by the Oregon Supreme Court on December 19, 1969.
Affirmed.

 None of these appeals involves a first-degree murder conviction.